MaRshalx, T.
(dissenting). I disagree with my brethren only on whether the judgment is fatally excessive. To my mind that should be answered, very emphatically, in the affirmative. Much of what I said in my opinion in Ludvigson v. Superior S. B. Co., post, p. 34, 132 N. W. 621, applies to this case, but with added force because we have here the decision of the circuit judge that the verdict of the jury was fatally excessive. Doubtless it was not thought that it was charac-. terized by passion or prejudice or any element of dishonesty, but was characterized by mistake of law, and perhaps of fact as well, — plainly by want of appreciation of the limit of rightful recovery being the pecuniary loss to the father, measured by his reasonable expectation, at the time of the son’s death, of receiving pecuniary benefits from a continuation of the latter’s life. I cannot think for a moment that the jury comprehended that at all.
I reach the conclusion stated because, as I view the case, it is wholly wanting in evidence to support the award of damages made, even as reduced by the trial court. The boy was ten years old. He was a child of ordinary attainments. The father had two other boys, — one nine and the other thirteen years of age, all by a first and deceased wife, — and one child by a second wife. The father was forty-one years of age and second wife twenty-nine. All members of the family were in good health. The father occupied a lucrative position and was in comfortable circumstances. There was no evidence to show that the deceased was specially inclined to assist his father, pecuniarily, or had any particular capability in that regard. There was no evidence showing, even remotely, that the father needed, or would probably need, pecuniary help from his son. The fact that there was a young second wife *17and a child by her strongly suggests improbability of such help.
In view of the foregoing and the common knowledge that children, as a rule, are not pecuniarily helpful to their parents, — rather the contrary, — and no evidence that the boy in question was out of the ordinary in respect to probability of rendering pecuniary assistance to his father, — rather the contrary, — how can we say the latter had, at the time of the boy’s death, reasonable expectation of such aid to the extent of $3,000 or $2,500?
This court in Wiltse v. Tilden, 77 Wis. 152, 46 N. W. 234, while overlooking somewhat the Code provision for protecting a litigant from being mulct in an excessive amount, with evident reluctance, sustained a verdict of $2,000 for the death of a young minor girl though there was undisputed evidence of dependency of the parent upon the girl’s earnings; that she was receiving good wages; had fine prospects in that regard and was much devoted to the welfare of her mother, the beneficiary. As I have remarked, there is no evidence of the kind in this case.
This court has held repeatedly, that, ordinarily, some evidence is required to warrant any recovery, in a case of this kind, except for the balance of the period of minority. Potter v. C. & N. W. R. Co. 21 Wis. 372; Ewen v. G. & N. W. R. Co. 38 Wis. 613, 622; Tuteur v. C. & N. W. R. Co. 77 Wis. 505, 46 N. W. 897. In the latter case the court remarked : “Ordinarily parents expect no pecuniary benefits or advantages from their children after they become of age; hence, in case of the death of a child, it has been held necessary to show that the parent was in an indigent or dependent condition in order to recover.” That doctrine was emphatically affirmed in Thompson v. Johnston Bros. Co. 86 Wis. 576, 57 N. W. 298, where an award of $700 was sustained on abundance of evidence showing reasonable expectation of *18pecuniary benefits to the parent from the life of the child,, both during and after minority.
So it seems plain that the recovery in this case must be regarded as covering only the period of minority. That is, the jury awarded the beneficiary an equivalent of a payment of about $30 per month for that period, and the court cut it down to $25. If there is any evidence upon which to ground judgment on such basis I am unable to find it. I should say the recovery ought to be reduced by $1,500 — -probably more.
Much respect is, doubtless, given by my brethren to the-fact that the trial court fixed the right of recovery at $2,500. I think that should not have any very significant weight because characterized by several -errors of law. The learned circuit judge, evidently, did not appreciate the fact that, as-the evidence stood, the recovery could not reach beyond the period of minority. Furthermore, he, evidently, did not appreciate the rule that, in letting an -excessive recovery stand for a less amount, at the option of the plaintiff, such amount should be placed as low as an intelligent jury, properly instructed, in the exercise of sound judgment upon the evidence- and the law applicable thereto, and appreciating the same, would be liable to place it. Baxter v. C. & N. W. R. Co. 104 Wis. 307, 80 N. W. 644; Rueping v. C. & N. W. R. Co. 116 Wis. 625, 93 N. W. 843; Willette v. Rhinelander P. Co. 145 Wis. 537, 558, 130 N. W. 853. I think the rule was reversed here. Further, I think the trial court did not appreciate that, even in such a case as this, — for the minority-period, — the award cannot be properly placed at an arbitrary-sum. It must be based on some common-sense view of the evidence as regards pecuniary loss to the beneficiary by the death complained of.
I think, further, that neither the jury nor the trial court appreciated that, whereas there is an increase in the cost of' living, increase of wages and diminished purchasing power of' money from the condition in former years, forming a sub*19stantial basis for the tendency to permit larger recoveries for injuries to or deaths of adults than formerly, the reverse is true in case of infants. The increased cost of living has diminished, greatly, the probability of a parent receiving pecuniary benefits from the life of his child during minority. Then there is the great change from the custom of the major part of the ordinary class to put their children to profitable employment at an early age and take the avails of their labor till majority, to the habit of not putting them to such employment till near majority, if at all, and of not taking the proceeds of their work; that being, in recent years, supplemented by stringent legislation, creating substantial disability to realize anything of a pecuniary nature from the labor of a minor prior to his seventeenth year. Sec. 1728a, Stats. (Laws of 1911, ch. 479). In view thereof, how can we say, in a case of this sort, that there is any ground for such a recovery as we have before us, — practically, on a present worth basis for the five' years of legal permission to enjoy the wages of a son, of about $800 per year? Otherwise than under exceptional circumstances, in view of the law and custom of our time, there is no reasonable probability of a child being self-supporting and returning anything of a pecuniary nature to the parents. Evidence should be required to show the exceptional circumstances, if any. Here, as we have seen, the evidence rather negatives the existence of such circumstances. Tet it is said the beneficiary of the recovery had reasonable ground, at the time of the son’s death,, to expect pecuniary benefits by a continuation of his life for the next eleven years to the extent of some $25 per month, though he was substantially prohibited by law from having any benefit from the boy’s engaging in a gainful occupation till the last five years of minority. I cannot agree to that.